Citation Nr: 0419515	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for traumatic degenerative osteoarthritis and 
chondromalacia.

2.  Entitlement to an increased rating greater than 10 
percent for the residuals of a left knee partial medial and 
lateral meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1984 
until May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant's service-connected left knee disability is 
manifested by slight limitation of motion due to pain and 
functional loss, and moderate and recurrent subluxation or 
lateral instability.  

2.  The appellant does not have ankylosis of the left knee or 
nonunion of the tibia and fibula.

3.  The appellant's left knee disability does not present an 
exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating greater 
than 20 percent for left knee degenerative and traumatic 
osteoarthritis and chondromalacia are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.40, 4.45, and 4.71a, Diagnostic Codes 5010, 5260 (2003).

2.  The criteria for a schedular disability rating of 20 
percent for recurrent subluxation or lateral instability of 
the left knee are met.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 
5257 (2003).  

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
left knee disorder.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claims.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letters dated in 
May 2003 and November 2003.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The Board notes in passing that the April 2002 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The November 2003 VCAA letter also specifically 
addressed the legal requirements of an increased rating 
claim.  Therefore, the Department's duty to notify has been 
fully satisfied.  

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim took place in April 2002, or prior to the May 2003 and 
November 2003 VCAA notification letters.  Recent case law 
suggests that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, No. 01-944, 
2004 U.S. App. Vet. Claims LEXIS 370, at *20 (U.S. Vet. App. 
June 24, 2004).  Although the timing of the VCAA notification 
in this case does not comply with the explicit requirements 
of Pelegrini, the Court did not address whether, and if so, 
how, the Secretary can properly cure a defect in the timing 
of the VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at *20.  
Conversely, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

The Court in Pelegrini appears to have left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant - a contrary finding would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  Furthermore, 
providing such a notice would mandate all prior adjudications 
be vacated, as well as nullifying the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  Such interpretation of 
section 5103(a) is incompatible with the best interests of 
the appellant, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the appellant was afforded the 
opportunity to submit information and evidence in support of 
his claim.  Thus, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (2003) (harmless error).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, 
private medical records, the appellant's own contentions, and 
a Decision Review Officer  hearing transcript.  Accordingly, 
VA has no outstanding duty to assist the appellant in 
obtaining any additional information or evidence.  At every 
stage of the process, the appellant was informed of the 
information needed to substantiate his claim, and VA has 
obtained all evidence identified by the appellant.  The Board 
finds that all indicated medical records have been obtained 
and the appellant has not referenced any outstanding records 
or information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded several VA 
examinations with respect to the issue on appeal.  A VA 
reexamination is not necessary because there exists 
sufficient medical evidence to decide the appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


The Merits of the Appeal

The law provides that disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic 
Codes identify the various disabilities.  Id.  Evaluation of 
a service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2.  For a claim for an increased 
rating, the primary concern is the level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3.   If there is a question as to which 
evaluation to apply to the appellant's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

As a preliminary matter, the record indicates that although 
the appellant's disorder was evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5259, pertaining to removal of the 
semilunar cartilage, symptomatic, and assigned a 10 percent 
disability rating, the evidence indicates that the disorder 
should be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, pertaining to recurrent subluxation or lateral 
instability of the left knee.  

Besides being more appropriate as to the evidence of record, 
consideration of the latter diagnostic code would result in 
the assignment of a 20 percent disability rating, vice the 
currently-assigned 10 percent evaluation. Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.).  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The record reflects that prior to receipt of the current 
claim, the appellant's left knee disorder was characterized 
as involving the residuals of an in-service injury, including 
traumatic degenerative osteoarthritis and chondromalacia.  
The disability was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, pertaining to impairment of the knee 
involving recurrent subluxation or lateral instability.   
Subsequent to submission of the appellant's current claim in 
September 2001, and by rating decision in August 2002, the RO 
increased the appellant's left knee disability rating to 20 
percent.  The disability was then characterized as the 
residuals of a left knee injury with traumatic degenerative 
osteoarthritis and chondromalacia, and was evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260.  

In due course of appellate review, the appellant was granted 
a separate 10 percent disability evaluation for a disability 
characterized as the residuals, status-post left knee partial 
medial and lateral meniscectomy with debridement under 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5259.  However, while the evidence 
indicates that the appellant has undergone removal of the 
semilunar left knee cartilage, such has resulted in periodic 
and moderate subluxation and lateral instability of the knee, 
thus supporting consideration of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003. VAOPGCPREC 9-98.

The evidence supports such a finding.  Moderate recurrent 
instability of the left knee is gleaned in a February 2002 
private medical report.  It was noted that the appellant 
reported  difficulty walking, arising from a seated position, 
and climbing stairs.  He stated that he had constant pain of 
varying severity.  The examiner noted that the appellant had 
undergone five previous knee surgeries.  Clinical evaluation 
noted that the appellant had a valgus gait and left knee 
instability.  Radiographic examination found a complete loss 
of joint space of the knee.  The examiner noted that in 
addition to these findings, the appellant also demonstrated 
left knee laxity, crepitus, and effusion, and opined that the 
appellant would be a candidate for a knee fusion, 
arthroplasty or osteotomy.  In April 2002, the appellant 
underwent a left knee osteotomy.  

Clinical evidence dated in September 2002 and authored by a 
private medical care provider noted that while radiographic 
scrutiny demonstrated that the appellant's knee had 
"adequate alignment," surgical hardware was causing pain.  
However, while there was noted to be mild effusion and 
crepitus, the appellant had range of motion from zero to 100 
degrees.  

During a VA examination in October 2002, the appellant 
reiterated previous complaints of pain and instability.  He 
reported left knee locking, an inability to climb steps or a 
ladder, kneel, bend, or bear weight with his knee.  The 
appellant also reported that his knee would become fatigued 
with use.  Clinical evaluation indicated that the appellant 
was unable to accomplish a deep knee bend, but he was able to 
flex his left knee to 110 degrees and achieve full extension.  
Slight edema was noted in the knee, without laxity, 
instability or crepitus.  Although the left knee was less 
developed than the right, there were no other obvious 
deformities noted.  

The appellant underwent a VA physical examination in May 
2003.  He reiterated previous complaints.  Left knee crepitus 
was noted, but there was no effusion, infection or redness.  
He demonstrated left knee range of motion from zero to 90 
degrees with pain at the terminus point.  

As to the appellant's left knee degenerative joint disease 
and chondromalacia, residual of trauma, the disorder is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
However, Diagnostic Code 5010 indicates that arthritis, due 
to trauma, must be rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 then further directs that degenerative arthritis shall 
be rated on the basis of limitation of motion for the 
specific joint involved.  See Codes 5200, et. seq.  
Therefore, the appellant's left knee disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5260, the appellant's service-connected 
left knee disability is evaluated as 20 percent disabling for 
limitation of flexion to 30 degrees.  The Board additionally 
notes that, although the appellant did not satisfy the 
specific objective criteria for such a 20 percent disability 
evaluation, he was nevertheless awarded the current 20 
percent disability evaluation based upon painful motion and 
limitation of function.  38 C.F.R. §§ 4.7, 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does 
not support the assignment of a higher disability rating for 
degenerative joint disease of the left knee, as the 
appellant's left knee has not been shown to have impairment 
of motion of extension limited to 20 degrees, or flexion 
limited to 15 degrees.  Indeed, the last VA medical 
examination indicated that his motion was without pain up to 
the terminus point of 90 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

However, as noted, the appellant's private medical records 
dated from August 1998 to September 2002 show that the 
appellant's left knee disability is manifested by subjective 
and repeated complaints of instability, weakness, and 
difficulty ambulating.  The clinical reports do not 
contradict the subjective reports in this regard, and are 
also consistent in noting valgus gait, instability, 
patellofemoral crepitus, complete loss of joint space, and 
use of a support brace.  As a factual matter, the record also 
indicates that as a result of left knee disability symptoms, 
the appellant was reassigned in his employment to other 
sedentary duties.  

Accordingly, a 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 will be granted, and a disability rating 
greater than 20 percent for left knee osteoarthritis and 
chondromalacia will be denied.  

The Board has considered whether the appellant may be granted 
separate disability ratings under the previously applied 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259, in 
addition to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  However, the evidence is clear that such a 
circumstance would constitute impermissible "pyramiding" 
within the meaning of 38 C.F.R. § 4.14, as it would involve 
evaluating the same essential disability involving residuals 
of the appellant's left knee cartilage removal under 
different descriptive diagnoses.  As noted, because 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 results in a more favorable 
decision for the appellant, the provision will be applied.  

The Board has also considered whether the assignment of any 
other diagnostic code would be appropriate in this matter, 
but has found none.  For example, a 40 percent rating is 
available for ankylosis of the knee, limitation of extension 
to 30 degrees, and/or nonunion of the tibia and fibula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, and 5262 
(2003).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citations omitted).  As 
previously discussed, the objective medical evidence of 
record shows that the appellant has "full extension" of his 
left knee and there are no findings of ankylosis or nonunion 
of the tibia and fibula.  In fact, the appellant's private 
medical records dated in September 2002 show that upon 
physical examination the appellant had "adequate alignment" 
of the left knee.  As such, an increased rating greater than 
30 percent is not warranted in this case.





III.  Extraschedular Evaluation for Left Knee Disability

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the appellant's 
left knee has been raised by his statements.  He maintains 
that his service-connected left knee interferes with his 
ability to perform everyday tasks, such as sports, carrying 
weight, and climbing steps.  A claim of entitlement to an 
extraschedular evaluation is implicit in his claim for an 
increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO previously considered whether an 
extraschedular rating is appropriate for the appellant's left 
knee.  As such, the appellant is not prejudiced by the 
Board's consideration of this issue.  See 38 U.S.C.A. 
§§ 5104, 5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. 
§§ 3.103(a), 3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 
19.29, and 19.31; see also VAOPGCPREC 16-92 (1992).

For example, the appellant's due process rights are not 
violated by this Board decision because the relevant statutes 
and regulations regarding extraschedular ratings were 
included in the August 2002 statement of the case.  In 
addition, the question of an extraschedular rating is also a 
component of the appellant's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  While the 
Board does not have the authority to grant an extraschedular 
evaluation in the first instance, it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  Since the appellant 
has specifically raised this issue and had an opportunity to 
present argument on it (i.e., as to how the service-connected 
disorder affects his abilities to perform everyday tasks), 
there is no prejudice if the Board considers it.  See 
VAOPGCPREC 16-92 at 7-8.  The appellant has had a full 
opportunity to present evidence and argument on his claim for 
an increased rating, and the Board can fairly consider this 
claim.  See also VAOPGCPREC 6-96 at 12-13.

The schedular evaluations for knee disabilities are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for knee disabilities where specific 
objective criteria are met, such as ankylosis or nonunion of 
the tibia and fibula.  The appellant does not meet the 
schedular criteria for such a higher disability rating.  It 
does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  

There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  In fact, the appellant 
conceded at his April 2003 Decision Review Officer hearing 
this he recently started a new job in "December."  The 
appellant's symptoms consist of limitation of motion, pain on 
use, osteoarthritis of the knee, abnormal gait, and probable 
crepitus and instability and it is exactly these symptoms for 
which he is being compensated.  In other words, he does not 
have any symptoms from his left knee disability that are 
unusual or are different from those contemplated by the 
schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are 
inadequate to rate it, referral for consideration of an 
extraschedular rating is not in order.


ORDER

A disability rating greater than 20 percent for left knee 
degenerative and traumatic osteoarthritis and chondromalacia 
is denied.  

A disability rating of 20 percent for recurrent subluxation 
or lateral instability of the left knee is granted, subject 
to the statutes and regulations governing the payment of 
monetary awards.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



